Opinion by
Keefe, J.
It appeared that the merchandise belonged to a refugee who has been unable to emigrate to the United States, that it had remained in public stores until it was about to be seized by the Government and sold. The broker therefore made entry at a nominal sum in order to preserve the goods for the owner. He had no knowledge of the contents of the packages. When examined the merchandise was found to have a greater value and the broker was charged with additional duties for undervaluation. The appraiser testified also that there was no attempt to deceive him and no evidence of fraud. The petition was therefore granted.